Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 26, 2017

                                            No. 04-17-00675-CV

                                       IN RE CODY TEXAS, L.P.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       The petition for a writ of mandamus filed by relator Cody Texas, L.P. is DENIED. See
Tex. R. App. P. 52.8(a). The court’s opinion will issue at a later date.



                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




           1
           This proceeding arises out of Cause No. 8,665, styled BPL Exploration, Ltd. v. Cody Energy L.L.C., and
Cody Texas, L.P., pending in the 49th Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez
presiding.